Citation Nr: 0124822	
Decision Date: 10/17/01    Archive Date: 10/23/01

DOCKET NO.  97-27 171A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an undiagnosed 
illness manifested by fatigue.

2.  Entitlement to an increased rating for chronic sinusitis 
with headaches, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for hypertension, 
currently rated as 10 percent disabling.

4.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disability.


REPRESENTATION

Appellant represented by:	Mr. Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from July 
1983 to May 1986 and from November 1990 to May 1991.  His 
second period of service included a stint in the Southwest 
Asia theater of operations from January 2 to April 19, 1991, 
during the Persian Gulf War.

In February 1997, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama, denied-among 
others-the veteran's claims for service connection for 
undiagnosed illnesses manifested by fatigue and joint pain, 
and for a total disability rating based on individual 
unemployability (TDIU).  He appealed to the Board of 
Veterans' Appeals (Board).  The Board issued a decision in 
September 1999 denying those claims-and several other claims 
that he had appealed to the Board as well.  So he then 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).

In May 2000, during the pendency of the appeal to the Court, 
the veteran's representative, who is a private attorney, and 
VA's General Counsel, representing the Secretary, filed a 
joint motion requesting that the Court vacate the portion of 
the Board's decision that had denied the claims for service 
connection for undiagnosed illnesses manifested by fatigue 
and joint pain, and for a TDIU.  The parties further 
requested that the Court remand those claims to the Board 
for further development and consideration, and that the Court 
dismiss all of the remaining claims that had been appealed to 
the Court.  The Court granted the joint motion for remand 
(JMR) later in May 2000 and returned the case to the Board 
for compliance with the directives specified.  The veteran 
then filed a motion to advance his case on the Board's 
docket, which the Board granted in July 2000 prior to 
remanding his case to the RO in September 2000 for further 
development.






In January 2001, while the case was on remand, the RO denied 
additional claims that the veteran had filed for higher 
ratings for his service-connected chronic sinusitis with 
headaches and for his hypertension-both rated as 10 percent 
disabling.  He appealed that decision to the Board.  More 
recently, in August 2001, the RO granted his claim for 
service connection for an undiagnosed illness manifested by 
joint pain ("arthralgia") of his hands, knees, and feet-
based on clear and unmistakable error (CUE).  But the RO 
continued to deny his other claims for service connection for 
an undiagnosed illness manifested by fatigue and for a TDIU, 
so those issues were returned to the Board for further 
appellate consideration.  Consequently, there are currently 
four issues before the Board, those being:  1) whether the 
veteran is entitled to service connection for an undiagnosed 
illness manifested by fatigue; 2) whether he is entitled to a 
rating higher than 10 percent for his chronic sinusitis with 
headaches; 3) whether he is entitled to a rating higher than 
10 percent for his hypertension; and 4) whether he 
is entitled to a TDIU.

Although the Board will issue a decision concerning most of 
the veteran's claims, for service connection for the 
undiagnosed illness manifested by fatigue and for ratings 
higher than 10 percent for his sinusitis with headaches and 
his hypertension, the Board unfortunately must again remand 
his remaining claim for a TDIU to the RO for still further 
development.


FINDINGS OF FACT

1.  A VA physician who examined the veteran on remand in 
April 2001 determined that his chronic fatigue is likely a 
symptom of his diabetes mellitus or, alternatively, a symptom 
of his Human Immunodeficiency Virus and Hepatitis C 
infections; all of those conditions are known clinical 
diagnoses.

2.  There is no medical evidence of record to the contrary to 
refute the April 2001 medical opinion of the VA physician; 
all of the doctors who have submitted statements supporting 
the veteran's claims for Persian Gulf War related undiagnosed 
illness have associated his joint pain with that military 
service, but not his fatigue.

3.  The veteran experiences non-incapacitating episodes of 
sinusitis more than 6 times per year, with associated 
headaches, pain, and purulent discharge or crusting.

4.  The veteran's diastolic blood pressure reading is not 
predominantly 110 or more, and his systolic blood pressure 
reading is not predominantly 200 or more.

CONCLUSIONS OF LAW

1.  The veteran's disability manifested by fatigue is 
attributable to a known diagnosis and is not due to an injury 
or disease that he incurred while on active duty in 
the military.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2001).

2.  The criteria have been met for a 30 percent rating for 
the sinusitis with headaches.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6513 
(2001).

3.  The criteria have not been met for a rating higher than 
10 percent for the hypertension.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, Diagnostic Code 
7101 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for an Undiagnosed 
Illness Manifested by Fatigue

Service connection may be granted if the veteran currently 
has disability resulting from a personal injury sustained or 
a disease contracted in the line of duty while he was in the 
military, or for aggravation of a pre-existing condition 
during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).

Service connection also may be granted for any disease 
initially diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise 
(i.e., about evenly balanced), with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim must be denied.  
See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Service connection also may be granted for a Persian Gulf War 
veteran who exhibits objective indications of chronic 
disability resulting from an undiagnosed illness that became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2001; and which by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  
"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to a physician, and other, non-medical indicators 
that are capable of independent verification.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of at least six months.  38 C.F.R. 
§ 3.317(a)(2), (3).

Signs or symptoms that may be manifestations of an 
undiagnosed illness include, but are not limited to, the 
following:  (1) fatigue; (2) signs or symptoms involving 
skin; (3) headache; (4) muscle pain; (5) joint pain; (6) 
neurologic signs or symptoms; (7) neuropsychological signs or 
symptoms; (8) signs or symptoms involving the respiratory 
system-upper or lower; (9) sleep disturbances; 
(10) gastrointestinal signs or symptoms; (11) cardiovascular 
signs or symptoms; (12) abnormal weight loss; and (13) 
menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section if:  (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf War.  38 
C.F.R. § 3.317(d)(1).  The Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317(d)(2).

As an initial matter, the Board notes that the veteran's 
Department of Defense Form 214 (DD Form 214) confirms that he 
served in the Southwest Asia theater of operations from 
January 2 to April 19, 1991, during the Persian Gulf War.  
So he had the requisite service during the time in question.  
He alleges that he has experienced chronic fatigue ever 
since, and that his doctors have been unable to determine a 
cause for it-thereby warranting service connection for 
undiagnosed illness.

The Board remanded this claim to the RO in September 2000 to 
obtain a medical opinion indicating whether the veteran's 
current fatigue is due to an undiagnosed illness as a 
residual of his service in the Persian Gulf War or, instead, 
is a symptom of a known clinical diagnosis.  And a VA 
physician who examined him in April 2001-and who submitted 
an addendum to the report of that evaluation later that 
month, concluded the fatigue is "likely" attributable to 
his uncontrolled diabetes mellitus (DM).  That examining VA 
physician also mentioned the veteran's positive Human 
Immunodeficiency Virus (HIV) infection, as well as 
his Hepatitis C, as other possible alternative causes for his 
fatigue.

The veteran obviously disagrees with that VA physician's 
opinion-pointing out that he began to experience fatigue 
long before his doctors diagnosed the diabetes (which was not 
until rather recently), meaning that his diabetes could not 
possibly be the cause of his fatigue because it preceded the 
diagnosis.  He also points out that, although there initially 
were similar doubts by other doctors who had examined him 
since service concerning the cause of his joint pain 
("arthralgia")-which he also had alleged to be due to an 
undiagnosed illness as a residual of his service during the 
Persian Gulf War, the RO ultimately granted that claim 
because there were just as many doctors, if not more, 
concluding that his multiple joint pain could not be 
attributed to a known cause such as his HIV and Hepatitis C 
infections.  Compare and contrast, e.g., the opinion of the 
VA physician who examined him in October 1997 with the 
starkly different opinion of the VA physician who 
later examined him in November 1998.  And it was primarily on 
the basis of that difference of opinion that the Board 
remanded this case to the RO in September 2000 to obtain 
another, clarifying medical opinion to resolve that 
discrepancy.  But see, too, the differences in the opinions 
of several others as well-as is evident when comparing an 
August 2000 statement from Dr. Colin A. Helman and a July 
2000 statement from Dr. Michael Kilby against, for example, 
the report of an April 1994 evaluation by Dr. Anthony Saway 
and a March 1996 evaluation by Dr. Joseph LeJeune.  Whereas 
Drs. Helman and Kilby ruled in favor of the claim, supporting 
such a cause-and-effect relationship between the veteran's 
service in the Persian Gulf War and the eventual development 
of his multiple joint pain, Drs. Saway and LeJeune suspected 
otherwise and did not believe the joint pain could reasonably 
be disassociated from the HIV and Hepatitis C infections.  
See, e.g., Mittleider v. West, 11 Vet. App. 181 (1998).

The veteran must bear in mind, however, that while he had 
several doctors supporting his claim for his multiple joint 
pain as an undiagnosed illness stemming from his service in 
the Persian Gulf War, this is not the case insofar as his 
other claim for his fatigue, in particular.  The only medical 
evidence currently of record addressing the issue of the 
probable cause of his fatigue is the April 2001 opinion 
of the VA physician who attributed the fatigue to the 
diabetes or, alternatively, to the HIV and Hepatitis C 
infections.  That is to say, absolutely no one else, not even 
his strongest supporters who indicated that his other claim 
for his multiple joint pain had merit, have given a similarly 
probative opinion concerning the cause of his fatigue-so as 
to refute the April 2001 opinion of the VA physician.  Those 
doctors only commented on the etiology of the joint pain, not 
the fatigue.  And the veteran cannot refute the professional 
medical opinion of the VA doctor, himself.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Board notes additionally that merely because the 
veteran's diabetes mellitus was not actually diagnosed until 
after he had begun experiencing fatigue does not, in and of 
itself, necessarily mean that his fatigue is not attributable 
to his diabetes or, alternatively, to his other known 
clinical diagnoses of HIV and Hepatitis C.  Consider, for 
example, the possibility that his diabetes simply had been 
overlooked (i.e., undiagnosed) for several years-and 
therefore left untreated.  Indeed, the VA physician who 
examined him in April 2001 all but acknowledged this 
possibility, noting in the report of that evaluation that the 
veteran had a "strong family history of diabetes" on both 
his father's and mother's side of the family, and that he 
probably had the condition well before it actually was 
diagnosed.  Consequently, inasmuch as there is no medical 
evidence of record whatsoever to refute that VA doctor's 
opinion, the preponderance of the evidence is against the 
claim and it must be denied.  Alemany v. Brown, 9 Vet. App. 
518 (1996); see also Gabrielson v. Brown, 7 Vet. App. 36 
(1994).


II.  Entitlement to Ratings Higher than 10 Percent for the 
Sinusitis with Headaches and for the Hypertension

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  
And after careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  Also, when making determinations 
concerning the appropriate rating to be assigned, VA must 
take into account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  But where, as here, he is 
requesting a higher ratings for disabilities that was service 
connected several years ago, as opposed to appealing the 
ratings that initially were assigned just after establishing 
his entitlement to service connection, his current level of 
functional impairment is of primary importance.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  And this, in 
turn, means that VA does not have to consider whether he is 
entitled to a "staged" rating to compensate him for times 
since filing his claims when his disabilities may have been 
more severe than at other times during the course of his 
appeal.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

(i) Sinusitis with Headaches

To receive the next higher rating of 30 percent for this 
disability, there must be persuasive evidence indicating the 
veteran experiences 3 or more incapacitating episodes per 
year of sinusitis requiring prolonged (lasting 4 to 6 weeks) 
antibiotic treatment or more than 6 non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  38 C.F.R. § 4.97, 
Diagnostic Code 6513.  And a note under this code indicates 
that an "incapacitating episode of sinusitis" means one 
requiring bed rest and treatment by a physician.

None of the medical evidence of record-particularly that 
concerning the treatment the veteran has received in more 
recent years, indicates that he has experienced an 
"incapacitating episode of sinusitis" as defined by Code 
6513.  Although he quite clearly has required ongoing 
treatment by a physician, there still is no additional 
indication that he actually has required any bed rest 
whatsoever.  Indeed, the results of his most recent VA 
otolaryngological examination in March 2001 were not 
sufficient to warrant a rating higher than what he currently 
has, 10 percent.  He only had "mild" edema and erythema of 
the mucous membranes in his nose, and there was only 
"minimal" obstruction, which the VA examiner indicated was 
on the order of 25% for each nostril.  Moreover, there was 
only a "mild" amount of inferior turbinate hypertrophy and 
no evidence of tenderness, purulent discharge or crusting.  
But despite that, even the VA examiner seemed to suggest that 
there are times when the sinusitis and headaches are 
noticeably worse than at others-since he qualified his 
essentially unremarkable clinical findings by also mentioning 
that the symptoms necessary for a higher rating just were not 
present "at [the] time" of that particular evaluation, not 
that the veteran never experiences them of sufficient 
frequency and severity to warrant a higher rating.  See, 
e.g., Ardison v. Brown, 6 Vet. App. 405 (1994) (discussing 
situations where the condition at issue has "cyclical" 
manifestations of its symptoms, requiring the conducting of 
the examination during an "active" stage of the disease).

So as other support for his claim, the veteran has submitted 
numerous copies of the prescriptions for his antibiotic sinus 
medication, and certain other medical evidence of record 
indicates that his sinusitis and headaches warrant an 
increase to 30 percent.  As early as June 1993, when seen in 
a VA outpatient clinic (VAOPC), there were indications that 
his sinusitis was "worsening" due to the frequency and 
severity of his nasal pain and headaches, in addition to his 
congestion (stuffy nose) caused by swelling of his sinuses 
and the crusting.  In fact, his symptoms were slowly 
worsening to the point that he was receiving treatment from 
his physician for infections about every 2-3 months.  And 
infections to that extent every 2 months, even if non-
incapacitating, were still frequent and severe enough to 
warrant a 30 percent rating under Code 6513.  Indeed, as a 
result of an April 1995 decision of the Board, the RO 
temporarily increased the rating for the sinusitis 
and headaches to 10 percent contemporaneous to that point in 
time.  More recent medical records on file, however, confirm 
the veteran's sinusitis and headaches have returned to that 
level of frequency and severity when he had a 30 percent 
rating.

A VA physician who examined the veteran for compensation 
purposes in May 1996 confirmed that he continued to 
experience "[r]ecurrent" episodes of sinusitis, despite 
twice undergoing surgery involving an endoscopy and 
polypectomy.  Another VA physician who later examined him in 
November 1998 indicated the veteran same thing, noting the 
veteran continued to experience problems with 
sinus drainage-in fact, so much so that his wife had noticed 
more snoring and even him stopping breathing during the 
night.  Records show that he subsequently received treatment 
for that in August 1999 from a private physician, Frank D. 
Sutton, M.D.  And Dr. Sutton recently submitted a statement 
in January 2001 discussing the treatment that he provided 
during that year.  He indicated the veteran had obstructive 
sleep apnea, based on the results of an actual sleep study in 
September 1999 at the Sleep Disorders Center of Alabama.  
So Dr. Sutton prescribed continuous positive airway pressure 
(CPAP) at 13cm of pressure with a heated humidifier.  He also 
indicated the veteran may need to undergo additional upper 
airway surgery at some point in the future.  And the VA 
physician who most recently examined the veteran in April 
2001 noted all of this, too, albeit by history.  Therefore, 
the evidence for and against the claim is about evenly 
balanced, so the veteran must be given the benefit of the 
doubt concerning the frequency and severity of his sinusitis 
and headaches.  38 C.F.R. §§ 4.3, 4.7.

The frequency and severity of the veteran's symptoms are not, 
however, shown to warrant the next higher rating of 50 
percent under Code 6513.  For a rating at that maximum level 
of this code, there must be medical evidence of chronic 
osteomyelitis following radical surgery or near constant 
sinusitis characterized by headaches, pain and tenderness of 
the affected sinus, and purulent discharge or crusting after 
repeated surgeries.  Although he has undergone surgery for 
his sinusitis-at least two times, there never has been any 
postoperative clinical indication of chronic osteomyelitis, 
nor has there been confirmation of "near constant" 
sinusitis.  To the contrary, as alluded to earlier and as 
evidenced by the results of his most recent VA 
otolaryngological examination in March 2001, there are times 
when he experiences little to no symptoms at all, whereas at 
other times his symptoms are far more prevalent.  But the 
continual fluctuation in the severity of his symptoms-from 
sometimes negligible to other times severe, indicates that 
his symptoms are not such that they plausibly may be 
considered as "near constant."  Therefore, the rating is 
increased to 30 percent, but no higher.

(ii) Hypertension

The severity of the veteran's hypertension is determined 
according to the criteria of 38 C.F.R. § 4.104, Diagnostic 
Code 7101.  To receive the next higher rating of 20 percent, 
his diastolic pressure, i.e., the bottom number of his blood 
pressure (BP) reading, must be predominantly 110 or more, or 
his systolic pressure, i.e., the top number of his BP 
reading, must be predominantly 200 or more.

The veteran's BP has been taken numerous times during the 
last several years.  And the results of those BP readings 
show that he is not entitled to a rating higher than his 
current rating of 10 percent.  He had the following BP 
readings on the dates indicated:  124/92 (June 1993); 131/79 
(March 1994); 100/80 and 130/80 (when measured by two 
different doctors in April 1994); 135/100 (March 1996); 
160/92, 142/78, 138/88 (all taken during his VA medical 
examination in May 1996); 142/90, 138/98, 144/94, 142/92, 
160/102 (taken in January, February, March, May, and June 
1997, respectively); 130/75, 128/80, 142/92, 132/94 
(all taken during his VA medical examination in October 
1997); 160/110 (March 1998); 160/104 (April 1998); 170/112 
(October 1998); 158/106 (November 1998 VA examination); 
164/110 (August 1999); 120/92 (April 2001).

As is readily apparent from the above BP readings, there were 
only 3 occasions (in March 1998, October 1998 and August 
1999) when the veteran's diastolic pressure was 110 or more.  
And his systolic pressure was never 200 or more.  So the key 
word to bear in mind is "predominantly," meaning that his 
systolic and diastolic pressures, even if they have on 
occasion been at or above these levels, still must meet these 
minimum threshold standards far more often than not.  
Clearly this is not the case here since, by and large, the 
veteran had BP readings significantly less than the required 
levels-both insofar as his systolic and diastolic pressure.  
Thus, his claim for a rating higher than 10 percent for his 
hypertension must be denied.

III.  Conclusion

In adjudicating the claims for fatigue, sinusitis with 
headaches, and hypertension, the Board is mindful of the 
Veterans Claims Assistance Act of 2000 (the "VCAA"), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This new law since 
has been codified, as amended, at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001).  It redefined VA's obligations with 
respect to the duty to assist and included an enhanced duty 
to notify a veteran of information and evidence necessary to 
substantiate his claim for VA benefits.  38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 1991 & Supp. 2001); see also 66 Fed. 
Reg., No. 168, 45620-45632 (Aug. 29, 20001).  It also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA could not assist in the development of 
a claim that was not well grounded.  The VCAA is applicable 
to claims filed on or after the date of its enactment, 
November 9, 2000, or to claims that were filed before that 
date but which are not yet final.  VAOPGCPREC 11-2000 (Nov. 
27, 2000); see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Ordinarily, this change in law during the pendency of the 
appeal might warrant remanding this case to the RO for 
consideration of the VCAA at that lower level, in the first 
instance, to avoid prejudicing the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
But this is not necessary in this particular instance 
because, although the RO has not specifically adjudicated 
the claims in light of the VCAA, the RO already has complied 
with the spirit of it.  That is to say, all of the necessary 
preliminary development and consideration by the RO already 
has taken place, and the veteran has been given ample 
opportunity to identify and/or submit additional medical or 
other evidence to substantiate his allegations.  This 
includes more than a year that he has had to do this since 
the Board remanded his appeal to the RO in September 2000.  
All of the evidence that he has identified as relevant to his 
claim already is of record.  Indeed, he repeatedly has asked 
that the Board go ahead and adjudicate his claim, often 
expressing his discontent at not yet receiving a decision 
concerning his case and wondering why prior remands by the 
Board were even necessary since he believed there already was 
sufficient evidence of record to grant the requested 
benefits.  And many times he made those request to proceed 
with the adjudication of his claims since the enactment of 
the VCAA.  He also filed a motion to advance his case on the 
Board's docket (due to bankruptcy and potentially terminal 
illness, which the Board did, so it stands to reason that he 
would like the Board to go ahead and adjudicate as many of 
the issues on appeal as legally possible.  And for the most 
part, the Board has been able to.  Consequently, to remand 
this case to the RO again for specific consideration of the 
VCAA would serve no useful purpose and, in fact, should be 
avoided in circumstances such as those at hand.  See, e.g. 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The claim for service connection for an undiagnosed illness 
manifested by fatigue is denied.

An increased rating, to 30 percent, is granted for the 
sinusitis with headaches, subject to the laws and regulations 
governing the payment of VA compensation.

The claim for a rating higher than 10 percent for the 
hypertension is denied.



REMAND

Another reason for the Board's September 2000 remand was to 
obtain a medical opinion indicating whether the veteran was 
unemployable (i.e., not capable of securing and maintaining 
"substantially gainful employment") as a result of his 
service-connected disabilities.  That medical opinion, in 
turn, would help to determine whether he is entitled to a 
TDIU.  Fluharty v. Derwinski, 2 Vet. App. 409, 411 (1992); 
Hatlestad (I) v. Derwinski, 1 Vet. App. 164, 165 (1991); 
Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991); 
Faust v. West, 13 Vet. App. 342 (2000).

The VA physician who examined the veteran on remand in April 
2001 to assist in making this determination, and who 
submitted an addendum to the report of that evaluation in 
July 2001, indicated the veteran's service-connected 
sinusitis and hypertension have "minimal effect" on his 
employability, and that his history of acne will have "no 
affect" on his employability.  However, in August 2001, 
subsequent to that opinion, the RO granted service connection 
for the multiple joint pain (arthralgia) affecting the 
veteran's hands, knees, and feet.  So he now has an 
additional service-connected disability that needs to be 
considered in determining whether he is entitled to a TDIU.  
38 C.F.R. §§ 4.15, 4.16, 3.340, 3.341 (2001).  Consequently, 
this claim must be returned to the RO to obtain another 
supplemental medical opinion concerning this-particularly 
since evidence recently obtained from the Social Security 
Administration (SSA), dated in August 2000, 
indicates that agency terminated the veteran's disability 
benefits and/or his supplemental security income (SSI) 
because he was no longer unemployable.  Also, earlier dated 
evidence from the SSA indicates that he was receiving his 
disability benefits from that agency due to conditions that 
are not service-connected, especially his HIV and Hepatitis C 
infections.

Accordingly, this claim is REMANDED to the RO for the 
following development and consideration:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 are fully 
complied with and satisfied.

2.  If possible, the RO should have the VA 
physician who recently examined the 
veteran in April 2001 (and who submitted 
addenda to the report of that evaluation 
later in April 2001, and again in July 
2001) submit another supplemental medical 
opinion indicating whether the veteran's 
more recently service-connected multiple 
joint pain (arthralgia) of his hands, 
knees, and feet renders him unemployable.  
And this determination must be based 
entirely on the severity of his service-
connected disabilities, alone-
irrespective of his age and any other 
conditions, not service connected, which 
may be affecting his health, including is 
HIV status and Hepatitis C.  The report of 
the VA examiner's opinion should be 
typewritten for clarity and understanding.  
And since the purpose of obtaining this 
medical opinion is to resolve this 
important issue, the VA examiner should 
review all of the relevant evidence in the 
claims folder, including a complete copy 
of this remand, and should, where 
necessary, cite to specific evidence in 
the record for the rationale of the 
opinion.  If it is not possible to have 
that same VA physician submit another 
addendum to the report of his April 2001 
evaluation, then the RO should schedule 
the veteran for another medical 
examination to obtain this important 
opinion.

3.  The RO should review the report of the 
opinion to determine if it is in 
compliance with the directives of this 
remand.  If not, then it should be 
returned for immediate corrective action.  
38 C.F.R. § 4.2.

4.  After completion of the above 
development, and any other development 
deemed warranted by the VCAA, the RO 
should re-adjudicate the veteran's claim 
for a TDIU in light of all pertinent 
evidence of record, and all applicable 
laws, regulations, and case law.  The RO 
must provide adequate reasons and bases 
for its decision and address all issues 
and concerns noted in this remand.  The RO 
also must determine whether the veteran is 
entitled to application of the benefit-of-
the-doubt doctrine and, if not, must 
explain why.  38 C.F.R. § 4.3; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

5.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC) 
concerning the claim for a TDIU.  The SSOC 
must contain notice of all relevant 
actions taken concerning this claim-
including a summary of the relevant 
evidence and applicable laws 
and regulations considered pertinent to 
this issue.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  He has the right to submit additional 
evidence and argument concerning the claim the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 



